Citation Nr: 0635936	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for testicular cancer to 
include as secondary to exposure to ionizing radiation. 

2. Entitlement to service connection for stomach cancer to 
include as secondary to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDINGS OF FACTS

1. Occupational exposure to ionizing radiation is not shown. 

2. Testicular cancer was not present during service, 
testicular cancer was not manifested within one year after 
separation from service, and testicular cancer is otherwise 
unrelated to an injury, disease, or event of service origin. 

3. Stomach cancer is not currently shown. 


CONCLUSIONS OF LAW

1. Testicular cancer was not incurred in or aggravated by 
service, and service connection for testicular cancer may not 
be presumed as a chronic disease. 38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2. Stomach cancer was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).
        
        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in April 2003.  The notice included the type 
of evidence needed to substantiate the claims of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf. He was asked to submit 
evidence that would include evidence in his possession.  The 
notice included the general provision for the effective date 
of the claim. 

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service medical records were lost 
in September 1990.  Further attempts by VA to secure the 
service medical records have been futile, but VA has obtained 
the service personnel records. Where service medical records 
are lost, VA has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  A request for a VA medical examination or VA 
medical opinion under the duty to assist is not in order on 
the claim for testicular cancer in the absence of a possible 
association with service and on the claim for stomach cancer 
in the absence of evidence of current disability.  As there 
is no suggestion that there remains evidence that is 
pertinent to the issues yet to be obtained, no further 
assistance to the veteran is required to comply with the duty 
to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303. 

Cancer may be service-connected where a veteran has served 
for 90 days or more and cancer becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.309(d), there is a presumption of service 
connection for certain cancers for a radiation-exposed 
veteran.  The list does not include testicular cancer. And 
while the list includes stomach cancer, stomach cancer is not 
currently shown, but more fundamentally, the veteran is not a 
radiation-exposed veteran for the purpose of the presumption 
because he was not a participated in radiation-risk activity 
as defined by regulation, 38 C.F.R. § 3.309(d), that is, 
either a participant in the occupation of Hiroshima or 
Nagasaki between August 6, 1945, and July 1, 1946, or a 
participant in a nuclear test before 1974, or present during 
service at diffusion plants in Ohio, Tennessee, or Kentucky. 

Under 38 C.F.R. § 3.311, any cancer is a radiogenic disease 
and the development required pertains to a veteran who had 
occupational exposure to ionizing radiation. 

Analysis 

The service personnel records show that the veteran was a 
missile crewman.  The veteran testified that he served with a 
Nike/Hercules air defense battery at Fort Bliss and at the 
McGregor Range. 



Although the service medical records are lost, there is no 
other medical evidence from any other source to document 
testicular cancer contemporaneous with service or prior to 
December 1987.  The record does show that after service in 
December 1987 testicular cancer was initially diagnosed by 
biopsy, which was four years after service. And the veteran 
testified that testicular cancer was initially diagnosed in 
1987.  

Based on the evidence of record, testicular cancer was first 
manifested four years after service and beyond the one-year 
presumptive period for the manifestation of cancer as a 
chronic disease under 38 U.S.C.A. § 1112.  For this reason, 
there is no factual basis to find that testicular cancer was 
incurred coincident with service or within the one-year 
presumptive period.

The veteran however argues that testicular cancer is the 
result of exposure to ionizing radiation while he worked with 
Nike/Hercules missiles.

As previously explained, the veteran is not a radiation-
exposed veteran or is testicular cancer on the list of 
diseases subject to presumptive service connection for a 
radiation-exposed veteran as defined by 38 C.F.R. § 3.309(d). 

While testicular cancer is a radiogenic disease under 
38 C.F.R. § 3.311, the service personnel records do not 
document occupational exposure to ionizing radiation to 
warrant further development including a dose estimate.  Also 
the Board does not reach the question of direct causation 
because occupational exposure to ionizing radiation has not 
been documented.  Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. 
Cir. 1994).

As there is no medical evidence of current stomach cancer and 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of record, the preponderance of the evidence is 
against the claims and the benefit-of-the- doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for testicular cancer to include as 
secondary to exposure to ionizing radiation is denied. 

Service connection for stomach cancer to include as secondary 
to exposure to ionizing radiation is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


